UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4917



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIC HAMMONS ALLEN, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-750)


Submitted:   October 28, 2005          Decided:     November 17, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra Y. Chapman, DEBRA CHAPMAN PA, Columbia, South Carolina, for
Appellant.   Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Eric Hammons Allen, Jr., appeals from his conviction and

350-month sentence imposed after he pleaded guilty to two counts of

using   and    carrying    firearms     during     and    in   relation   to,   and

possessing the firearms in the furtherance of, robbery, and aiding

and abetting such, in violation of 18 U.S.C.A. §§ 2, 924(c) (West

2000 & Supp. 2005).        Allen’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising as potential

issues the district court’s compliance with Fed. R. Crim. P. 11 in

accepting     Allen’s   guilty      plea    and   the    reasonableness    of   his

sentence and extent of downward departure in light of United

States v. Booker, 125 S. Ct. 738 (2005).

              Allen did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing is reviewed for plain error.              United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain error

analysis is the proper standard for review of forfeited error in

the Rule 11 context”).           We have carefully reviewed the transcript

of the Rule 11 hearing and find no plain error in the court’s

acceptance of Allen’s guilty plea.

              Counsel     also     raises    as    a     potential   issue      the

reasonableness of Allen’s 350-month sentence and extent of downward

departure in light of Booker.              It is clear from the record that

Allen   was    sentenced     under    the    mandatory     application    of    the


                                       - 2 -
Guidelines, rather than under the advisory application mandated by

Booker.   Accordingly, we conclude that review for “reasonableness”

is inapplicable.

           This court’s limited ability to review a sentence is

derived from 18 U.S.C. § 3742 (2000).       United States v. Porter, 909

F.2d 789, 794 (4th Cir. 1990).        A defendant may appeal a sentence

that is imposed in violation of the law, is imposed as a result of

the incorrect application of the Sentencing Guidelines, is greater

than the sentence specified in the applicable Guidelines range, or

is imposed for an offense without a Guidelines range and is plainly

unreasonable. 18 U.S.C. § 3742. Thus, an appellant’s challenge to

the district court’s exercise of discretion in setting a sentence

within a properly calculated Guidelines range does not state an

appealable question under 18 U.S.C. § 3742.           Porter, 909 F.2d at

794. This court also lacks jurisdiction under § 3742(a) “to review

the extent of the district court’s downward departure, except in

instances in which the departure decision resulted in a sentence

imposed   in   violation   of   law   or   resulted   from   an   incorrect

application of the Guidelines.”         United States v. Hill, 70 F.3d

321, 324 (4th Cir. 1995).

           Since this court lacks the authority to review a district

court’s decision to impose a sentence within a correctly calculated

Guidelines range and lacks the authority to review the extent of a




                                  - 3 -
downward departure, this issue lacks merit.               Porter, 909 F.2d at

794; Hill, 70 F.3d at 324.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Allen’s conviction and sentence.              We

deny Allen’s motion to appoint substitute counsel.                 This court

requires that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave    to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 4 -